NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Burton Amernick on February 10, 2021.
The application has been amended as follows: 
Amend claim 17, line 3 as follows, and ALLOW: “
    PNG
    media_image1.png
    99
    101
    media_image1.png
    Greyscale
(I), wherein”
Amend the final 2 lines of claim 27 as follows and ALLOW: “substituted with the same group chosen from acetyl, tetrahydropyranyl (THP), trimethylsilyl (TMS), tert-butyldimethylsilyl (TBDMS), tosyl, tert-butyl, methoxymethyl (MOM) and benzoate.”
ALLOW claims 28-32.
Reasons for Allowance
The claimed invention is drawn to cosmetic compositions comprising at least one compound of formula (I).  The compounds have been searched and a single compound within formula (I) was identified.  That compound is 
    PNG
    media_image2.png
    104
    276
    media_image2.png
    Greyscale
  – i.e., a compound of formula (I) wherein S* is mannose; R’ is H; X is O; and R is NR1R2 wherein R1 and R2 are each an alkyl group – which is taught by Lopez-Herrera et al (J Org Chem 62:6056-6059, 1997) at Page 6058, Example 17 and which was evaluated for its ability to inhibit β-mannosidase in assays utilizing “commercially available β-mannosidase (isolated from snails) and p-nitrobenzyl β-mannosidase as the substrate” (Page 6058).  Thus, even if it were argued that Lopez-Herrera et al teaches a composition comprising Example 17, it is clear that said composition would not be suitable as a cosmetic composition.  As such, the requirement in the preamble that the compositions are cosmetic compositions is determined to impose a structural limitation which has been afforded patentable weight.  Accordingly, the claimed compositions are determined to be free of the art and non-obvious.  And since the claims contain written support and are enabled, the claims are ALLOWED.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611